Morris E. Spector, J.
This is an application for an injunction pendente lite to restrain the defendants from using the name ‘ ‘ Package Research Center ’ ’ or from using any other trade name employing in combination the words “ Package Research ” or any simulation thereof or from using the initials ‘ ‘ P.R.C. ’ ’ in connection with any business having to do with package research and designing.
The plaintiff contends that it is engaged in the field of industrial designing and developed the idea of the Package Research Conference and formed a corporation known as Package Research Institute, Inc. Plaintiff has spent over $30,000 in the development and publicizing the ideas, concepts and name of Package Research Conference.
Plaintiff Lippineott & Margulies, Inc., had employed defendant Barbara Capitman, also known as Barbara Baer, as a researcher, planner and sales promotion writer on a part-time basis and in connection therewith divulged its plans to her in confidence. Her husband, defendant William Capitman, sought employment in the new venture, attended a couple of conferences and submitted a brochure advancing his ideas. However, he was not employed, since another, more qualified in the opinion of an independent employment counsellor, was thus engaged.
Many months of labor were expended in setting up this Package Research Conference. Said conference was held on May 21 and May 22,1957. Said conference was advertised in hundreds of newspapers, magazines and trade journals throughout the country and to several thousand organizations, executives and individuals, all of whom were interested in packaging and advertising. Several hundred reservations were received for attendance to this conference.
Shortly before the date of this conference, the defendant caused to be filed a certificate of doing business under the name “ Package Research Center He also caused an advertisement to be published in the New York Times as follows: “ Miss Barbara Baer, formerly director of special projects and editorial consultant at Lippincott & Margulies, industrial design concern, named vice-president and director of communications at Package Research Center, market research organization ’ \ This *418announcement appeared on the same page that a release of the Package Research Conference was advertised.
Defendant contends that plaintiffs plagiarized and pirated the name “ Package Research ” from him, that he suggested same in his conferences and brochure, that in fact the whole plan for a package research center was his, that plaintiffs had no idea of a “ Package Research Center ” or a “Package Research Institute ”, and that plaintiffs’ plan and thinking was about a “ Package Design Seminar ”. Defendants lay great stress upon the distinctions between “package research” and “ package design ”, also upon “ package design seminar ” and “ package research conference or center ’ ’.
However, the plaintiff, the Package Research Institute, Inc., was organized on February 21, 1957. Announcement of the organization of such a corporation was made to the executives of the coplaintiff corporation on January 15,1957. Exhibit “ K ”, submitted by plaintiff, discloses that on March 27,1957, plaintiffs were already making reference to “ Package Research ” and by exhibit “ G ” it is shown that in April, 1956, reference was made to “ Research ” and to “ Package Plan ”. Defendant’s certificate of doing business under the name of Package Research Center was filed on April 3,1957, and defendant contends further that as early as December 4, 1956, Package Research was introduced by him as an idea to the plaintiffs as disclosed in defendant’s exhibits “A” and “ B ”. While, as defendants contend, the plaintiffs were toying with the words ‘‘ Package Design Seminar ”, nevertheless, it sufficiently appears for the purpose of this motion that ‘‘ Package Research ’ ’ as ultimately used was the final result of the total picture long before envisaged by the plaintiffs by reference to those and similar words together or singly.
On May 8, 1957, plaintiffs by registered mail called upon the defendants to desist from the use of the name “ Package Research Center ’ ’.
On May 17,1957, an order to show cause was signed and served upon defendants.
On May 13, 1957, the defendants caused a certificate of incorporation to be filed with the Secretary of State for the creation of a corporation under the name of “ Center for Research in Package Marketing, Inc.” and on May 16,1957, in the New York World-Telegram, é Sun appeared the following announcement:
“ Changes Name
Package Research Center announced today the changing of its name to Center for Research in Package Marketing, Inc, ’ ’
*419In these circumstances, to deny temporary injunctive relief would effect an imbalance in convenience and equity. The motion is granted accordingly and an order may be settled providing for an immediate trial, at which time suggestions will be received as to the amount of bond.